 1   RUSSELL E. MARSH, ESQUIRE
     Nevada Bar No. 11198
 2   WRIGHT MARSH & LEVY
     300 S. Fourth Street
 3   Suite 701
     Las Vegas, NV 89101
 4   Phone: (702) 382-4004
     Fax: (702) 382-4800
 5   Email: russ@wmllawlv.com
     Attorneys for Amystredan Barbosa Da Silva
 6
 7
                                                     UNITED STATES DISTRICT COURT
 8
                                                                 DISTRICT OF NEVADA
 9
10
     UNITED STATES OF AMERICA,                                            )
11                                                                        )   CASE NO. 2:17-CR-00001-JAD-CWH
                 Plaintiff,                                               )
12                                                                        )
                              vs.                                         )
13                                                                        )   STIPULATION TO CONTINUE
     AMYSTREDAN BARBOSA DA SILVA,                                         )   SENTENCING
14   a/k/a Amysterdan Da Silva                                            )   (SECOND REQUEST)
                                                                          )
15               Defendant.                                               )
                                                                          )
16
17               IT IS HEREBY STIPULATED AND AGREED, between the United States of America,
18   through its attorneys, DAYLE ELIESON, United States Attorney, and PATRICK BURNS, Assistant
19   United States Attorney, and Defendant Amystredan Barbosa Da Silva, through his counsel,
20   RUSSELL E. MARSH, ESQUIRE, WRIGHT MARSH & LEVY, that the sentencing hearing
21   currently scheduled for November 27, 2018, at 10:00 a.m., be vacated and set to a date and time
22   convenient to this Court, but no sooner than seventy-five (75) days from the current sentencing date.
23               This stipulation is entered into for the following reasons:
24               1.           The Defendant is currently in detention at the Nevada Southern Detention Center.
25   Mr. Da Silva agrees with this request for a continuance.
26               2.           Since the first continuance of the sentencing date, new defense counsel has been
27   appointed.
28   ///


     J:\DEBBIE\PLEAD-2018\DAS/UNI\STIP & ORDER CONT SENTENCING DATE-1ST
 1               3.           In addition, there was a delay in the delivery of the Presentence Investigation Report
 2   (“PSR”). Therefore, defense counsel needs additional time to prepare objections and to otherwise
 3   prepare for Defendant Amystredan Barbosa Da Silva’s sentencing.
 4               4.           Mr. Barbosa Da Silva requests a continuance of the sentencing until some time in
 5   February 2019, so that counsel can prepare for sentencing and defendant’s relatives can possibly
 6   come to Las Vegas for the hearing.
 7               5.           The parties agree to the requested continuance.
 8               6.           Additionally, denial of this request for continuance could result in a miscarriage of
 9   justice.
10               7.           The additional time requested by this Stipulation is made in good faith and not for
11   purposes of delay.
12               This is the second request for a continuance of the sentencing hearing.
13               Dated this 6th day of November, 2018.
14   WRIGHT MARSH & LEVY                                                      DAYLE ELIESON
                                                                              UNITED STATES ATTORNEY
15
16   BY      /s/ Russell E. Marsh                                             BY /s/ Patrick Burns
           RUSSELL E. MARSH, ESQUIRE                                            PATRICK BURNS
17         Attorney for Defendant Da Silva                                      Assistant U.S. Attorney
18
19
20
21
22
23
24
25
26
27
28


     J:\DEBBIE\PLEAD-2018\DAS/UNI\STIP & ORDER CONT SENTENCING DATE-1ST   2
 1                                                 UNITED STATES DISTRICT COURT
 2                                                              DISTRICT OF NEVADA
 3
 4   UNITED STATES OF AMERICA,           )
                                         )                                 CASE NO. 2:17-CR-00001-JAD-CWH
 5          Plaintiff,                   )
                                         )
 6                  vs.                  )
                                         )                                 ORDER
 7   AMYSTREDAN BARBOSA DA SILVA, )
     a/k/a Amysterdan Da Silva           )
 8                                       )
            Defendant.                   )
 9   ____________________________________)
10               Based on the Stipulation of the parties, the Court hereby continues the sentencing of
11   Defendant Amystredan Barbosa Da Silva in this matter. The ends of justice served by granting said
12   continuance outweigh the best interest of the public and the Defendant in a speedy sentencing, since
13   the failure to grant said continuance would be likely to result in a miscarriage of justice, would deny
14   the parties herein sufficient time and the opportunity within which to be able to effectively and
15   thoroughly prepare for sentencing, taking into account the exercise of due diligence.
16               IT IS THEREFORE ORDERED that the sentencing in the above-captioned matter currently
17   scheduled for November 27, 2018 at 10:00 a.m., be vacated and continued to February 4, 2019,
                                                                                ________________,
18   at the athour
     20__,         of 9:00 a.m.
               __________   _.m.
19            DATED
               DATEDthis
                      this8th day of day
                            _______  November,   2018.
                                         of ______________, 2018.
20
21                                                                         _______________________________________
                                                                           JENNIFER A. DORSEY
22                                                                         United States District Judge
23
24
25
26
27
28


     J:\DEBBIE\PLEAD-2018\DAS/UNI\STIP & ORDER CONT SENTENCING DATE-1ST
